Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Response to Amendment and Arguments
Claims 1-20 are pending and are being examined in this application.
Applicant’s arguments with respect to the 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
a capture component, operable to access records at a data source via a network connection, and operating a capture process, is registered to a remote server, wherein the remote server is associated with connection parameters that enable the capture process to make a network connection to the remote server and to receive transaction log events that are indicative of database transactions to modify data at a database associated with the remote server (emphasis added).

First, it is unclear whether “a data source” is the same or different as “a database associated with the remote server.” Second, it is unclear whether the first recitation of “a network connection” is the same or different as the second recitation of “a network connection.” Further, the italicized portion of the limitation is grammatically improper.
For purposes of examination, this claim 1 limitation will be interpreted as:
a capture component, operable to access records at a database via a network connection[[,]] and perform which is registered to [[a]]the remote server, wherein the database is associated with the remote server, and wherein the remote server is associated with connection parameters that enable the capture process to connect to the remote server and to receive transaction log events that are indicative of database transactions to modify data at [[a]]the database associated with the remote server.

Claim 7 recites the limitation:
providing, at computer including a processor, a change data system operating thereon that enables replicating of data between database servers, and a capture component, operable to access records at a data source via a network connection, and operating a capture process that is: 

registered to a remote server, wherein the remote server is associated with connection parameters that enable the capture process to make a network connection to the remote server and 

configured to receive transaction log events that are indicative of database transactions to modify data at a database associated with the remote server.

This claim 7 limitation is unclear for the same reasons as the claim 1 limitation noted above. For purposes of examination, this claim 7 limitation will be interpreted as:
providing, at --a--computer including a processor, a change data system operating thereon that enables replicating of data between database servers[[,]] and a capture component, operable to access records at a database via a network connection[[,]] and perform , wherein the database is associated with the remote server, and wherein the capture process 

registered to a remote server, wherein the remote server is associated with connection parameters that enable the capture process to connect to the remote server and 

configured to receive transaction log events that are indicative of database transactions to modify data at [[a]]the database associated with the remote server.

Claim 13 recites the limitation:
providing a change data system that enables replicating of data between database servers, and a capture component, operable to access records at a data source via a network connection, and operating a capture process that is: 

registered to a remote server, wherein the remote server is associated with connection parameters that enable the capture process to make a network connection to the remote server and 

configured to receive transaction log events that are indicative of database transactions to modify data at a database associated with the remote server.

This claim 13 limitation is unclear for the same reasons as the claim 1 limitation noted above. For purposes of examination, this claim 13 limitation will be interpreted as:
providing a change data system that enables replicating of data between database servers--,-- and a capture component, operable to access records at a databaseperform , wherein the database is associated with the remote server, and wherein the capture process  

registered to a remote server, wherein the remote server is associated with connection parameters that enable the capture process to connect 

configured to receive transaction log events that are indicative of database transactions to modify data at [[a]]the database associated with the remote server.

New claims 19 and 20 have similar issues as claim 1 with respect to the language “the data source.”
Claims 2-6, 8-12, and 14-20 depend from claims 1, 7, and 13 and are therefore rejected for the same reasons.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157